DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 18 are pending.
Claims 1 - 18 are rejected.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, and 13 are objected to because of the following informalities:  
Both claims 1 and 13 recite the elements of, “…a tension and activation componentfixed externally…” However, it appears that there is supposed to be a space between component and fixed such that the claims read, “…a tension and activation component fixed externally…”
Claim 2 recites, “…an anvil actuator armlocated within…” However, it appears that there is supposed to be a space between are and located such that the claims read, “…an anvil actuator arm located within …”
Appropriate correction is required.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Myrowich (US 2006/0062680 A1), in view of Brekken (US 6,467,823), and in further view of Liang (US 7,506,788).

Regarding claim 1, Myrowich teaches an apparatus for installing a wired lights to a surface, the apparatus comprising:
a staple device (See device {#1/#98} of Fig 1), the staple device further comprising;
a plurality of staples contained within the staple device (See Fig 6 illustrating staples {#70} located within the staple device {housing, #98});
a staple anvil slidably located within the staple device (See Fig 1, #12 illustrating the staple anvil {ram}. See at least ¶ [0018] and [0026] describing that the anvil is slidably located within the staple device); and
a tension and activation component fixed externally to the staple device to hold and tension at least one wired lights against a surface (See at least ¶ [0027] that describes that, "the follower 40 forces the second staple 74 against the shelves 58, placing the second staple 74 in position for stapling." See further Figs 3 and 4 for the "shelves". A second interpretation would be that the base of the tool itself {See Fig 1, #11} would be the tension and activation component. However, it is recognized that an argument may be made that the tension and activation component is not taught, and therefore this claimed element is also rejected below in view of Brekken, without agreeing to such an argument); and
an extension rod attached to the staple device that applies force that drives each of the plurality of staples into the surface (See Figs 1 and 3, #14 for the barrel and #16 for the plunger. See further at least ¶ [0026] that describes that the barrel/plunger {identified extension rod} applies the force {from the operator} to drive the staples into the surface. However, it is recognized that an argument may be made that the "extension rod" is not taught, and therefore this claimed element is also rejected below in view of Brekken, without agreeing to such an argument).
	However, it is recognized that an argument may be made that Myrowich does not specifically teach a tension and activation component fixed externally to the staple device to hold and tension at least one wired lights against a surface; an extension rod attached to the staple device that applies force that drives each of the plurality of staples into the surface.
	Brekken teaches a tension and activation component fixed externally to the staple device to hold and tension at least one wired lights against a surface (See Figs 1-4 illustrating the tension and activation component {#20} to hold wired lights {#50} against a surface);
an extension rod attached to the staple device that applies force that drives each of the plurality of staples into the surface (See Fig 5 illustrating an extension rod).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich to incorporate the teachings of Brekken to include a tension and activation component and an extension rod with the motivation of reducing the chance of an operator falling from a ladder while installing wired lights in a high and precarious position, such as the side of a house; as recognized by Brekken in col 1, lines 39-52.

Regarding claim 2, Myrowich and Brekken teach all of the elements described above. Myrowich further teaches the apparatus for installing wired lights to a surface according to claim (See Fig 1, #30. See further at least ¶ [0017] and [0027]).
	Neither Myrowich nor Brekken specifically teach an anvil actuator arm located within the staple device that rotates about a rotation axle, and raises and releases the staple anvil against the anvil spring.
	Liang teaches an anvil actuator arm located within the staple device that rotates about a rotation axle (See Fig 2, #26 for the anvil actuator arm that rotates about a rotation axle {#13}), and raises and releases the staple anvil against the anvil spring (See Fig 2, #43 illustrating the anvil {#42} being raised against the anvil spring {#43}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich and Brekken to incorporate the teachings of Liang to include an anvil actuator arm with the motivation that it would allow the operator to transfer linear kinetic energy to impact nails/staples without the need for large mechanical structures, as recognized by Liang.

Regarding claim 3, Myrowich and Brekken teach all of the elements described above. Myrowich further teaches the apparatus for installing wired lights to a surface according to claim 1 wherein the staple device further comprises:
staple holder located within the staple device (See Fig 6, #98 for the housing that holds the staples {#70});
a staple sled located within the staple holder (See Fig 6, #40 for the staple sled {follower}. See further at least ¶ [0025] and [0027] for the operation of the sled); and
(See Fig 3A, #88 for the staple tension spring. See further at least ¶ [0023] and [0025] for the operation of the staple tension spring).

Regarding claim 4, Myrowich and Brekken teach all of the elements described above. 
	Neither Myrowich nor Brekken specifically teach the apparatus for installing wired lights to a surface according to claim 1 wherein the staple device further comprises:
a rotation gear fixed externally to the staple device and rotatably attached to a rotation gear bearing and having a rotation gear teeth; and a rack gear fixed to the tension and activation component that engages with the rotation gear teeth to transfer the liner motion of the tension and activation component into rotational motion to rotate the anvil actuator arm.
	Liang teaches the apparatus for installing wired lights to a surface according to claim 1 wherein the staple device further comprises:
a rotation gear fixed externally to the staple device and rotatably attached to a rotation gear bearing and having a rotation gear teeth (See Fig 2, #26 illustrating the rotation gear and having rotation gear teeth); and
a rack gear fixed to the tension and activation component that engages with the rotation gear teeth to transfer the liner motion of the tension and activation component into rotational motion to rotate the anvil actuator arm (See Fig 2, #41 illustrating a rack gear engaged with the rotation gear teeth to transfer linear motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich and Brekken to incorporate the teachings of Liang to include an anvil actuator arm with the motivation that it would allow the 

Regarding claim 5, Myrowich and Brekken teach all of the elements described above. Myrowich further teaches the apparatus for installing wired lights to a surface according to claim 1 wherein the staple device further comprises: an extension rod shoe for attaching the extension rod to the staple device (See at least Fig 1, #18 {pin} and #22 {boss} for the identified "shoe" that attaches the extension rod {#14/#16} to the staple device {#1/#98}).

Regarding claim 6, Myrowich and Brekken teach all of the elements described above.  	However, Myrowich does not specifically teach the apparatus for installing wired lights to a surface according to claim 1 wherein the tension and activation component further comprises: a groove that is elongated and V-shaped to allow the at least one wired lights to slide through but does not allow a light bulb portion to pass through.
	Brekken teaches the apparatus for installing wired lights to a surface according to claim 1 wherein the tension and activation component further comprises: a groove that is elongated and V-shaped to allow the at least one wired lights to slide through but does not allow a light bulb portion to pass through (See Figs 1-4 illustrating the tension and activation component {#20} has an elongated V-shape {illustrated in figures}. See further col 3, lines 25-41. See further Fig 4 illustrating that the channel allows the wire to slide through but does not allow a light bulb portion to pass through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich to incorporate the teachings of 

Regarding claim 7, Myrowich teaches a method for installing a wired lights to a surface, the method comprising the steps of:
(a) engaging a first portion of a wired lights with a staple device (See at least ¶ [0026]-[0027] describing the stapler engaging turf {See Fig 1}, analogous to a wired lights);
(b) raising the staple device to a surface via an extension rod fixed to the staple device (See at least ¶ [0026]-[0027] describing the raising of the staple device to the surface via the extension rod);
(c) pushing the staple device toward the surface with the extension rod (See at least ¶ [0026]-[0027] describing the pushing of the staple device to the surface via the extension rod); and
(d) embedding a staple into the surface, securing the first portion of the wired lights to the surface via the staple (See at least ¶ [0026]-[0027] describing the embedding of the staple into the surface to secure the turf {analogous to the wired lights} to the surface).
	However, it is recognized that an argument may be made that Myrowich does not specifically teach (a) engaging a first portion of a wired lights with a staple device.
	Brekken teaches (a) engaging a first portion of a wired lights with a staple device (See Figs 1-4 illustrating the engagement of wired lights).


Regarding claim 8, Myrowich and Brekken teach all of the elements described above.  	However, Myrowich does not specifically teach the method according to claim 7 wherein step (a) further comprises the step of: securing the first portion of the wired lights within a groove of a tension and activation component of the staple device.
	Brekken teaches the method according to claim 7 wherein step (a) further comprises the step of: securing the first portion of the wired lights within a groove of a tension and activation component of the staple device (See Figs 1-4 illustrating the tension and activation component {#20} has an elongated V-shape {illustrated in figures} groove for securing the wired lights. See further col 3, lines 25-41. See further Fig 4 illustrating that the channel allows the wire to slide through but does not allow a light bulb portion to pass through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich to incorporate the teachings of Brekken to include a tension and activation component and an extension rod with the motivation of reducing the chance of an operator falling from a ladder while installing wired lights in a high and precarious position, such as the side of a house; as recognized by Brekken in col 1, lines 39-52.
Regarding claim 9, Myrowich and Brekken teach all of the elements described above. Myrowich further teaches the method according to claim 8 wherein step (c) further comprises the step of:
retracting the tension and activation component (See at least ¶ [0026] describing that the stapler is lifted via the handle {#28} to be placed on the ground. The lifting of the handle will retract the tension and activation component {see argument in claim 1 for the identified tension and activation component});
raising a staple anvil (See at least ¶ [0026] describing that the staple anvil {#12} is lowered/compressed. See further Fig 1);
compressing an anvil spring (See at least ¶ [0027] describing that the anvil spring {#30} is compressed); and
pushing a staple under the staple anvil (See at least ¶ [0026] - [0027] describing that the staple is pushed under the staple anvil).
Neither Myrowich nor Brekken specifically teach rotating a rotational gear having rotation gear teeth engaged with a rack gear of the tension and activation component; rotating an anvil activation arm.
	Liang teaches rotating a rotational gear having rotation gear teeth engaged with a rack gear of the tension and activation component (See Fig 2, #41 illustrating a rack gear engaged with the rotation gear teeth to transfer linear motion); rotating an anvil activation arm (See Fig 2 illustrating that the anvil activation arm is rotated with the rotational gear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich and Brekken to incorporate the teachings of Liang to include an anvil actuator arm with the motivation that it would allow the 

Regarding claim 10, Myrowich, Brekken, and Liang teach all of the elements described above. Myrowich further teaches the method according to claim 9 wherein step (d) further comprises the step of:
driving by the anvil spring the staple anvil against the staple and into the surface (See at least ¶ [0026]-[0027] describing that the anvil spring {#30} and anvil {#12} drives the staple to the surface).
Neither Myrowich nor Brekken specifically teach rotating the anvil activation arm until it slips off of the staple anvil.
	Liang teaches rotating the anvil activation arm until it slips off of the staple anvil (See Fig 2 illustrating the anvil activation arm is rotated until the staple anvil is in a retracted position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich and Brekken to incorporate the teachings of Liang to include an anvil actuator arm with the motivation that it would allow the operator to transfer linear kinetic energy to impact nails/staples without the need for large mechanical structures, as recognized by Liang.

Regarding claim 11, Myrowich and Brekken teach all of the elements described above. Myrowich further teaches the method according to claim 7 further comprising the step of: (e) repeating steps (a) through (d) for a next portion of the wired lights (See at least ¶ [0027] that describes that the stapler can be reverted to its pre-fired position after the stapling operation to repeat the operation).

Regarding claim 12, Myrowich and Brekken teach all of the elements described above. Myrowich further teaches the method according to claim 11 further comprising the step of: repeating step (e) until the entirety of the wired lights are secured to the surface (See at least ¶ [0027] that describes that the stapling process can be repeated {until the turf, analogous to the wired lights, has been secured to the surface}).

Regarding claim 13, Myrowich teaches an apparatus for installing a wired lights to a surface, the apparatus comprising:
a staple device (See device {#1/#98} of Fig 1), the staple device further comprising;
a mechanism that uses a pushing motion to drive a staple into a surface (See Fig 1, #12 illustrating the staple anvil {ram}. See at least ¶ [0018] and [0026] describing that the anvil is slidably located within the staple device and drives a staple into a surface); and
a tension and activation component fixed externally to the staple device to hold and tension at least one wired lights against the surface (See at least ¶ [0027] that describes that, "the follower 40 forces the second staple 74 against the shelves 58, placing the second staple 74 in position for stapling." See further Figs 3 and 4 for the "shelves". A second interpretation would be that the base of the tool itself {See Fig 1, #11} would be the tension and activation component. However, it is recognized that an argument may be made that the tension and activation component is not taught, and therefore this claimed element is also rejected below in view of Brekken, without agreeing to such an argument); and
(See Figs 1 and 3, #14 for the barrel and #16 for the plunger. See further at least ¶ [0026] that describes that the barrel/plunger {identified extension rod} applies the force {from the operator} to drive the staples into the surface. However, it is recognized that an argument may be made that the "extension rod" is not taught, and therefore this claimed element is also rejected below in view of Brekken, without agreeing to such an argument).
	However, it is recognized that an argument may be made that Myrowich does not specifically teach a tension and activation component fixed externally to the staple device to hold and tension at least one wired lights against a surface; an extension rod attached to the staple device that applies force that drives each of the plurality of staples into the surface.
	Brekken teaches a tension and activation component fixed externally to the staple device to hold and tension at least one wired lights against a surface (See Figs 1-4 illustrating the tension and activation component {#20} to hold wired lights {#50} against a surface);
an extension rod attached to the staple device that applies force that drives each of the plurality of staples into the surface (See Fig 5 illustrating an extension rod).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich to incorporate the teachings of Brekken to include a tension and activation component and an extension rod with the motivation of reducing the chance of an operator falling from a ladder while installing wired lights in a high and precarious position, such as the side of a house; as recognized by Brekken in col 1, lines 39-52.

Regarding claim 14, Myrowich and Brekken teach all of the elements described above. 
	Neither Myrowich nor Brekken specifically teach the apparatus for installing wired lights to a surface according to claim 13 wherein the mechanism further comprises: a rotation gear fixed externally to the staple device and rotatably attached to a rotation gear bearing and having a rotation gear teeth; and a rack gear fixed to the tension and activation component that engages with the rotation gear teeth to transfer the liner motion of the tension and activation component into rotational motion to rotate the anvil actuator arm.
	Liang teaches the apparatus for installing wired lights to a surface according to claim 13 wherein the mechanism further comprises: a rotation gear fixed externally to the staple device and rotatably attached to a rotation gear bearing and having a rotation gear teeth (See Fig 2, #26 illustrating the rotation gear and having rotation gear teeth); and
a rack gear fixed to the tension and activation component that engages with the rotation gear teeth to transfer the liner motion of the tension and activation component into rotational motion to rotate the anvil actuator arm (See Fig 2, #41 illustrating a rack gear engaged with the rotation gear teeth to transfer linear motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich and Brekken to incorporate the teachings of Liang to include an anvil actuator arm with the motivation that it would allow the operator to transfer linear kinetic energy to impact nails/staples without the need for large mechanical structures, as recognized by Liang.

Regarding claim 15, Myrowich and Brekken teach all of the elements described above. 

a plurality of staples contained within the staple device (See Fig 6 illustrating staples {#70} located within the staple device {housing, #98});
a staple anvil slidably located within the staple device (See Fig 1, #12 illustrating the staple anvil {ram}. See at least ¶ [0018] and [0026] describing that the anvil is slidably located within the staple device);
an anvil spring located within the staple device (See Fig 1, #30. See further at least ¶ [0017] and [0027]).
	Neither Myrowich nor Brekken specifically teach an anvil actuator arm located within the staple device that rotates about a rotation axle, and raises and releases the staple anvil against the anvil spring.
	Liang teaches an anvil actuator arm located within the staple device that rotates about a rotation axle (See Fig 2, #26 for the anvil actuator arm that rotates about a rotation axle {#13}), and raises and releases the staple anvil against the anvil spring (See Fig 2, #43 illustrating the anvil {#42} being raised against the anvil spring {#43}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich and Brekken to incorporate the teachings of Liang to include an anvil actuator arm with the motivation that it would allow the operator to transfer linear kinetic energy to impact nails/staples without the need for large mechanical structures, as recognized by Liang.
Regarding claim 16, Myrowich, Brekken, and Liang teach all of the elements described above. Myrowich further teaches the apparatus for installing wired lights to a surface according to claim 15 wherein the staple device further comprises:
staple holder located within the staple device (See Fig 6, #98 for the housing that holds the staples {#70});
a staple sled located within the staple holder (See Fig 6, #40 for the staple sled {follower}. See further at least ¶ [0025] and [0027] for the operation of the sled); and 
a staple tension spring that pushes against the staple sled to deliver the plurality of staples to the staple anvil (See Fig 3A, #88 for the staple tension spring. See further at least ¶ [0023] and [0025] for the operation of the staple tension spring).

Regarding claim 17, Myrowich and Brekken teach all of the elements described above. Myrowich further teaches the apparatus for installing wired lights to a surface according to claim 13 wherein the staple device further comprises: an extension rod shoe for attaching the extension rod to the staple device (See at least Fig 1, #18 {pin} and #22 {boss} for the identified "shoe" that attaches the extension rod {#14/#16} to the staple device {#1/#98}).

Regarding claim 18, Myrowich and Brekken teach all of the elements described above.  	However, Myrowich does not specifically teach the apparatus for installing wired lights to a surface according to claim 13 wherein the tension and activation component further comprises: a groove that is elongated and V-shaped to allow the at least one wired lights to slide through but does not allow a light bulb portion to pass through.
(See Figs 1-4 illustrating the tension and activation component {#20} has an elongated V-shape {illustrated in figures}. See further col 3, lines 25-41. See further Fig 4 illustrating that the channel allows the wire to slide through but does not allow a light bulb portion to pass through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myrowich to incorporate the teachings of Brekken to include a tension and activation component and an extension rod with the motivation of reducing the chance of an operator falling from a ladder while installing wired lights in a high and precarious position, such as the side of a house; as recognized by Brekken in col 1, lines 39-52.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731